Exhibit 10.13

EXHIBIT G

FORM OF TERM LOAN NOTE

TERM LOAN NOTE

 

 

$8,800,000

July 30, 2010

For value received, the undersigned, INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation (“ISA”), ISA INDIANA, INC., an Indiana corporation (“ISA
Indiana”), and each of the other Persons that become a Borrower under the Credit
Agreement after the Closing Date (such Persons, together with ISA and ISA
Indiana, are each a “Borrower” and, collectively, “Borrowers”), hereby jointly
and severally promise to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”), the principal sum of EIGHT MILLION EIGHT HUNDRED
THOUSAND AND 00/100 DOLLARS ($8,800,000), on the dates and in the principal
amounts provided in the Credit Agreement of even date herewith (as the same may
be hereafter amended, supplemented or restated from time to time, the “Credit
Agreement”) by and among Borrowers, the Persons party thereto as “Lenders”
(including, without limitation, Lender), and Fifth Third Bank, as Agent and LC
Issuer, in lawful money of the United States of America and in immediately
available funds, and to pay interest on the unpaid principal balance of this
Term Loan Note (this “Note”), in like money and funds, for the period commencing
on the date of this Note until such Indebtedness evidenced by this Note shall be
paid in full, at the rates per annum and on the dates and at the offices
provided in the Credit Agreement. The entire unpaid principal balance of this
Note, together with all accrued but unpaid interest, shall, if not sooner paid
or required to be paid pursuant to the Credit Agreement, be due and payable on
July 31, 2013.

This Note is one of the Term Loan Notes referred to in the Credit Agreement and
is entitled to the benefits and security, and is subject to the terms and
conditions, of the Credit Agreement, including, without limitation, acceleration
upon the terms provided therein and in the other Loan Documents. All capitalized
terms used herein which are defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for voluntary and mandatory
prepayments of Loans upon the terms and conditions specified therein. This Note
is subject to voluntary prepayment, in full or in part, in accordance with, and
subject to the terms of, the Credit Agreement.

If, at any time, the rate of interest contracted for, and computed in the manner
provided, in the Credit Agreement (“Applicable Rate”), together with all fees
and charges as provided for in the Credit Agreement or in any other Loan
Document (collectively, the “Charges”), which are treated as interest under
applicable law, exceeds the maximum lawful rate (the “Maximum Rate”) allowed
under applicable law, it is agreed that such contracting for, charging or
receiving of such excess amount was an accidental and bona fide error and the
provisions of this paragraph will govern and control. The rate of interest
payable under the Credit Agreement and this Note, together with all Charges,
shall be limited to the Maximum Rate; provided, however, that any subsequent
reduction in the Daily LIBOR-Based Rate or the LIBOR Tranche-Based Rate (or in
the interest rate equal to the Prime Rate plus the Applicable Prime Rate Margin
in the event LIBOR Rate Loans are no longer permitted or available under the
Credit Agreement) shall not reduce the Applicable Rate below the Maximum Rate
until the total amount of interest earned under the Credit Agreement and this
Note, together with all Charges, equals the total amount of interest which would
have accrued at the Applicable Rate if the Applicable Rate had at all times been
in effect. If any payment hereunder, for any reason, results in Borrowers having
paid interest in excess of that permitted by applicable law, then all excess
amounts theretofore collected by Lender shall be credited on the principal
balance of the Obligations (or, if all sums owing hereunder have been paid in
full, refunded to Borrowers), and the amounts thereafter collectible hereunder
shall immediately be deemed reduced, without the necessity of the execution of
any new

--------------------------------------------------------------------------------



document, so as to comply with applicable law and permit the recovery of the
fullest amount otherwise called for hereunder.

Borrowers hereby agree to pay all costs of collection, including, without
limitation, Attorneys’ Fees, if this Note is not paid when due, whether or not
legal proceedings are commenced.

All of the obligations of Borrowers hereunder are joint, several and primary. No
Borrower shall be, or be deemed to be, an accommodation party with respect to
this Note.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN
MADE AT CINCINNATI, OHIO. THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF OHIO (WITHOUT REFERENCE TO OHIO CONFLICTS OF LAW PRINCIPLES).

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT AND LENDERS
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
NOTE, ITS VALIDITY OR PERFORMANCE, AND WITHOUT LIMITATION ON THE ABILITY OF
AGENT OR ANY LENDER, OR ITS RESPECTIVE SUCCESSORS AND ASSIGNS, TO EXERCISE ALL
RIGHTS AS TO THE LOAN COLLATERAL AND TO INITIATE AND PROSECUTE IN ANY APPLICABLE
JURISDICTION ACTIONS RELATED TO REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED
AND PROSECUTED AS TO BORROWERS, AGENT AND LENDERS AND THEIR SUCCESSORS AND
ASSIGNS AT CINCINNATI, OHIO. AGENT, LENDERS AND BORROWERS EACH CONSENT TO AND
SUBMIT TO THE EXERCISE OF JURISDICTION OVER THEIR RESPECTIVE PERSONS BY ANY
COURT SITUATED AT CINCINNATI, OHIO HAVING JURISDICTION OVER THE SUBJECT MATTER,
AND EACH CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY CERTIFIED MAIL DIRECTED
TO BORROWERS, AGENT AND LENDERS AT THEIR RESPECTIVE ADDRESSES SET FORTH IN
SECTION 12.2 OF THE CREDIT AGREEMENT OR AS OTHERWISE PROVIDED UNDER THE LAWS OF
THE STATE OF OHIO. EACH BORROWER WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT AND LENDERS
EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING
IN RESPECT OF OR ARISING OUT OF THIS NOTE OR THE CONDUCT OF THE RELATIONSHIP
AMONG AGENT, LENDERS AND BORROWERS.

[Signature Page Follows]

--------------------------------------------------------------------------------



          In Witness Whereof, Borrowers, intending to be legally bound, have
caused this Note to be executed and delivered by its duly authorized officer as
of the day and year and at the place set forth above.

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Harry Kletter, Chief Executive Officer

 

 

 

 

ISA INDIANA, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Harry Kletter, Chief Executive Officer


--------------------------------------------------------------------------------